Bloodworth, J.
Henry Appling was convicted under an indictment which, charged him with assault with intent to murder Henry Esquire by shooting the said Esquire with a pistol. The evidence shows that the accused shot at Willie Askew four times with a pistol, one shot hitting him. There is not a particle of evidence to show that the accused-shot, or shot at, Henry Esquire, or that Henry Esquire was ever known as Willie Askew, or called by that name. The verdict of guilty, therefore, is contrary to law and evidence. Irwin v. State, 117 Ga. 722 (45 S. E. 59), and cases cited.

Judgment reversed.


Broyles, G. J., and Lulee, J., concur.